DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim 21 recites a data storage system, comprising: 
a plurality of head nodes; and 
a plurality of data storage sleds comprising mass storage devices, 
wherein respective ones of the head nodes comprise: 
a network interface connected to a slot of a motherboard of the respective head node, 
wherein the network interfaces of the motherboards of the respective ones of the head nodes cause the mass storage devices included in the plurality of data storage sleds to appear to the motherboards of the respective ones of the head nodes as a single local storage drive; 
wherein a first head node of the plurality of head nodes, when acting as a primary head node for a volume partition stored by the data storage system, is configured to: 
replicate data for the volume partition to a second head node of the data storage system, wherein the second head node acts as a secondary head node for the volume partition stored by the data storage system; and 
perform a flush operation that causes data for the volume partition stored by the first head node to be written to particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition, wherein the particular portions are located in a plurality of different ones of the data storage sleds and appear to the first head node as a local storage drive, and 
wherein, in response to a failure of the first head node, the data storage system is configured to: 
issue an updated credential to the second head node of the plurality of head nodes; and 
fence off the first head node or other head nodes of the data storage system with credentials inferior to the updated credential from being able to cause data to be written to the particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition.
When considering claim 21 as a whole, the prior art of record does not teach the limitations: a plurality of head nodes; and a plurality of data storage sleds comprising mass storage devices, wherein respective ones of the head nodes comprise: a network interface connected to a slot of a motherboard of the respective head node, wherein the network interfaces of the motherboards of the respective ones of the head nodes cause the mass storage devices included in the plurality of data storage sleds to appear to the motherboards of the respective ones of the head nodes as a single local storage drive; wherein a first head node of the plurality of head nodes, when acting as a primary head node for a volume partition stored by the data storage system, is configured to: replicate data for the volume partition to a second head node of the data storage system, wherein the second head node acts as a secondary head node for the volume partition stored by the data storage system; and perform a flush operation that causes data for the volume partition stored by the first head node to be written to particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition, wherein the particular portions are located in a plurality of different ones of the data storage sleds and appear to the first head node as a local storage drive, and wherein, in response to a failure of the first head node, the data storage system is configured to: issue an updated credential to the second head node of the plurality of head nodes; and fence off the first head node or other head nodes of the data storage system with credentials inferior to the updated credential from being able to cause data to be written to the particular portions of the mass storage devices of the data storage sleds that have been allocated to store data for the volume partition.
Therefore, in the context of claim 21 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 21 is allowable.

Claim 33 recites a data storage device, comprising: 
one or more processors; and 
a memory storing program instructions that when executed on or across the one or more processors, cause the one or more processors to: 
perform, when acting as a primary head node for a volume partition, a flush operation that causes data stored on a first head node acting as the primary head node to be written from the first head node to particular portions of mass storage devices of a data storage system, wherein performing the flush operation comprises presenting a credential or tokens issued to the first head node for accessing the particular portions of the mass storage devices; 
receive, when acting as the primary head node for the volume partition, in response to attempting to perform an additional flush operation, an indication that the tokens or credentials issued to the first head node have been superseded by tokens or credentials issued to another head node of the data storage system; and 
in response to receiving the indication, assume a role of secondary head node for the volume partition, wherein data written to the volume partition is replicated to the first head node from the other head node that superseded the first head node as the primary head node.
When considering claim 33 as a whole, the prior art of record does not teach the limitations: perform, when acting as a primary head node for a volume partition, a flush operation that causes data stored on a first head node acting as the primary head node to be written from the first head node to particular portions of mass storage devices of a data storage system, wherein performing the flush operation comprises presenting a credential or tokens issued to the first head node for accessing the particular portions of the mass storage devices; receive, when acting as the primary head node for the volume partition, in response to attempting to perform an additional flush operation, an indication that the tokens or credentials issued to the first head node have been superseded by tokens or credentials issued to another head node of the data storage system; and in response to receiving the indication, assume a role of secondary head node for the volume partition, wherein data written to the volume partition is replicated to the first head node from the other head node that superseded the first head node as the primary head node.
Therefore, in the context of claim 33 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 33 is allowable.

Claim 38 recites a data storage device, comprising: 
a data storage sled; 
a controller mounted in the data storage sled; and 
a plurality of mass storage devices mounted in the data storage sled, 
wherein the controller is configured to: 
issue a first token, in response to a head node presenting a first credential to the controller for a volume partition, wherein the first credential has not been superseded by any other credential for the volume partition presented to the controller; 
permit the head node to write data to one or more of the mass storage devices of the data storage device when presenting the issued first token with a write request; 
issue a second token that supersedes the first token, in response to another head node presenting a second credential to the controller for the volume partition that has not been superseded by any other credential for the volume partition previously presented to the controller, wherein the second credential supersedes the first credential; 
fence off access to the one or more mass storage devices, in response to the head node presenting the first token or the first credential to the controller for the volume partition that has been superseded by the second credential presented to the controller; and 
permit the other head node to write data to one or more of the mass storage devices of the data storage device when presenting the issued second token with a write request.
When considering claim 38 as a whole, the prior art of record does not teach the limitations: issue a first token, in response to a head node presenting a first credential to the controller for a volume partition, wherein the first credential has not been superseded by any other credential for the volume partition presented to the controller; permit the head node to write data to one or more of the mass storage devices of the data storage device when presenting the issued first token with a write request; issue a second token that supersedes the first token, in response to another head node presenting a second credential to the controller for the volume partition that has not been superseded by any other credential for the volume partition previously presented to the controller, wherein the second credential supersedes the first credential; fence off access to the one or more mass storage devices, in response to the head node presenting the first token or the first credential to the controller for the volume partition that has been superseded by the second credential presented to the controller; and permit the other head node to write data to one or more of the mass storage devices of the data storage device when presenting the issued second token with a write request.
Therefore, in the context of claim 38 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 38 is allowable.

Furthermore, the corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136